                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


                                                     Case No. 19-CV-1554 (SRN/BRT)
 NDGS, LLC

               Plaintiff,
                                                       MEMORANDUM OPINION
 v.                                                        AND ORDER

 Radium2 Capital, Inc.,

               Defendant.



James W. Moen and Joseph A. Wentzell, Wentzell Law Office, PLLC, 2812 Anthony Lane
South, Suite 200, Saint Anthony, MN 55418, for Plaintiff.

Bethany J. Rubis, Ask LLP, 2600 Eagan Woods Drive, Eagan, MN 55121; and Shanna M.
Kaminski, Varnum LLP, 160 W. Fort Street, Suite 5th Floor, Detroit, MI 48226, for
Defendant.


SUSAN RICHARD NELSON, United States District Judge

       Before the Court is Defendant Radium 2 Capital, Inc.’s (“Radium2”) Motion to

Dismiss, or in the alternative, Transfer Venue or Stay Case [Doc. No. 10] seeking either

dismissal, transfer, or a stay based on, among other theories, the first-filed rule. For the

reasons set forth below, the Court grants Radium2’s Motion and orders that the case be stayed

pending resolution of the parallel New York proceedings.

I.     BACKGROUND

       At the motion-to-dismiss stage, the Court construes the facts in favor of, and in the

light most favorable to, the nonmoving party (here NDGS, LLC, or “NDGS”). See

                                             1
Awnings v. Fullerton, 912 F.3d 1089, 1101 (8th Cir. 2019) (presuming the truth of the

nonmoving party’s factual allegations in a motion to dismiss).

       A.     The Parties and Related Entities

       Plaintiff NDGS is a limited liability company organized under the laws of North

Dakota. (See Am. Compl. [Doc. No. 9] at 1.) NDGS operates a small chain of grocery

stores known as “Jack & Jill” in North Dakota. (Id. at 2.) NDGS is owned by Duane

Johnson (“Johnson”), who owns and operates numerous small businesses in Minnesota and

North Dakota. (Id.)

       Defendant Radium2 is a New York corporation with its principal place of business

in New York. (Radium2 Mem. in Supp. of Mot. (“Radium2 Mem.”) [Doc. No. 12] at 1.)

It provides working capital to businesses and bills itself as a “merchant cash advance

company.” (Id. at 1–2; Radium2 Ex. 6 – New York Supreme Court Notice of Petition (Index

No. 801410/2019) (henceforth “NY Special Proceeding Petition”) [Doc. No. 13-5] at 10.)

       B.     Factual Background

       Beginning in 2018, Dan and Jenna Ross expressed interest in purchasing NDGS and

its assets (namely, the Jack & Jill grocery stores). (Am. Compl. [Doc. No. 9] at 2.)

Accordingly, Johnson and the Rosses entered into negotiations, during which the Rosses were

provided with access to NDGS’s financial and business records in order to conduct due

diligence about a possible sale. (Id.) Following negotiations, however, the Rosses decided

not to purchase NDGS or its assets. (Id.)

       NDGS contends that after negotiations concluded, the Rosses used the NDGS business

and financial documents obtained during negotiations to secure a $250,000 payment from

                                            2
Radium2 in exchange for Radium2’s right to $355,000 of NDGS’s future receivables. (Id. at

3.) NDGS asserts that Jenna Ross masqueraded as the owner and manager of NDGS, and

altered and falsified NDGS documents in order to strengthen her misrepresentations and

obtain this purchase money. (Id.) Radium2 generally agrees that the Rosses appeared to have

misrepresented their authority or position with NDGS, but takes the position that Johnson was

working in tandem with the Rosses to perpetrate fraud on Radium2. (See Radium2 Mem.

[Doc. No. 12] at 1–2, 5; Radium2 Ex. 1 [Doc. No. 13] (purportedly false articles of

organization).) Jenna Ross also executed an Affidavit of Confession of Judgment in favor of

Radium2 in which she confessed judgment, individually and personally as well as jointly and

severally, against herself and NDGS in the event of a default under the agreement between

Ross, NDGS, and Radium2. (See Radium2 Ex. 3 [Doc. No. 13-2].) After purportedly

engaging in due diligence, Radium2 approved Ross’s application for payment. (Radium2

Mem. [Doc. No. 12] at 2.)

       On or about September 10, 2018, Radium2 entered into an “Agreement for the

Purchase and Sale of Future Receipts” (henceforth, the “Future Receipts Agreement”) with

Ross and, allegedly, NDGS. (See Am. Compl. [Doc. No. 9] at 3 (noting the agreement’s

existence but asserting NDGS is not bound by it); Radium2 Mem. [Doc. No. 12] at 2–3, 5

(contending the agreement binds NDGS).) Per that agreement, on September 12, 2018,

Radium2 wired $242,475 to a bank account in NDGS’s name. (See Radium2. Ex. 4 [Doc.

No. 13-3]; see also NDGS Mem. in Opp’n to Mot. (“NDGS Mem.”) [Doc. No. 17] at 4–5

(noting the funds were wired to an NDGS bank account).) NDGS contends that the Rosses

convinced Johnson that the reason the Rosses were using NDGS’s bank account was to permit

                                             3
them to repay money that the Rosses owed to Johnson stemming from a prior loan between a

different Johnson-owned company and a Ross-owned company. (NDGS Mem. [Doc. No.

17] at 4-5.) Per the Future Receipts Agreement, Radium2 was being repaid through daily

withdrawals from the NDGS bank account in the amount of $2,113.10. (Radium2 Ex. 2 [Doc.

No. 13-1] at 2.) On about October 25, 2018, however, Dan Ross purportedly terminated the

payments to Radium2.1 (NDGS Mem. [Doc. No. 17] at 5.)

      C.     Procedural Posture

      After Radium2 stopped receiving repayments, it filed the Confession of Judgment

executed by Jenna Ross in New York state court. (Id. at 6.) On November 9, 2018, based on

the confession and other evidence, Radium2 obtained a judgment in its favor against NDGS

and Jenna Ross in the amount of $363,868.99 (See Radium2 Ex. 5 - New York Supreme

Court Judgment (Index No. 18-817680) (henceforth “NY Judgment”) [Doc. No. 13-4] at 2.)

On January 29, 2019, Radium2 commenced a special proceeding against NDGS, Jenna Ross,

several other NDGS-named entities, Johnson, and Daniel Wessman in New York state court

in order to execute and recover under its November 2018 judgment. (See Radium2 Ex. 6 NY

Special Proceeding Petition [Doc. No. 13-5].) On March 5, 2019, NDGS removed the special

proceeding to the United States District Court for the Western District of New York. (See

Radium2 Ex. 8 – Notice of Removal (henceforth “Removal Notice”) [Doc No. 13-7] at 26.)

On June 13, 2019, following removal of the New York special proceeding, NDGS filed the

present case before this Court. (See Am. Compl. [Doc. No. 9].)


1
       The record does not establish when, how, or why Dan Ross acquired and maintained
authority over NDGS bank accounts for the purposes of managing withdrawals.
                                            4
          On May 20, 2019, in the District Court for the Western District of New York, Radium2

sought remand back to the New York state courts. (See Radium2 Ex. 8 [Doc. No. 13-7] at

17.) After briefing on this motion in this case was completed, but before oral argument, the

District Court for the Western District of New York granted Radium2’s motion to remand

based on the ancillary doctrine and remanded the case back to New York state court. (See

Radium2 Suppl. Ex. 1 – Remand Order, No. 19-cv-286 (W.D.N.Y. Aug. 15, 2019) [Doc. No.

21-1].)

          On July 15, 2019, in the present case and before this Court, Radium2 filed this motion

to dismiss or in the alternative to transfer or stay. (See Motion to Dismiss or in the alternative,

Transfer or Stay [Doc. No. 10].) Radium2 rests its motion on several grounds: (1) the first-

filed rule; (2) a forum selection clause in the Future Receipts Agreement; and (3) the ability

of this Court to transfer this action to a New York court. (Radium2 Mem. [Doc. No. 12].)

NDGS opposes the motion, and argues that (1) the first-filed rule does not apply; (2) this case

cannot be dismissed under Fed. R. Civ. P. 12(b)(3); (3) the forum selection clause in the

Future Receipts Agreement is inapplicable to NDGS; and (4) this forum is the most

convenient place for this action. (NDGS Mem. [Doc. No. 17].) The Court heard argument

on the motion on September 20, 2019. (See Minutes [Doc. No. 23].)

II.       DISCUSSION

          For the reasons discussed below, the Court grants Radium2’s motion based on the

state-federal parallel proceeding abstention doctrine set forth in Colorado River Water

Conservation District v. United States, 424 U.S. 800, 818 (1976).



                                                5
       A.      Inapplicability of the First-Filed Rule

       Radium2 asserts that the first-filed rule applies to this case. However, due to the recent

remand by the District Court for the Western District of New York of Radium2’s special

proceeding back to New York state court, this Court holds that the first-filed rule is

inapplicable, and instead, the Colorado River abstention doctrine applies.

       The first-filed rule allows a court to dismiss a case that is duplicative of a parallel

proceeding already brought in another forum. U.S. Fire Ins. Co. v. Goodyear Tire & Rubber

Co., 920 F.2d 487, 488 (8th Cir. 1990) (citing Orthmann v. Apple River Campground Inc.,

765 F.2d 119, 121 (8th Cir. 1985)). The contours of the “well-established rule” compel that

“in cases of concurrent jurisdiction, ‘the first court in which jurisdiction attaches has priority

to consider the case.’ ” Id. (quoting Orthmann, 765 F.2d at 121). In situations where

duplicative proceedings have been instituted, “absent compelling circumstances . . . the first-

filed rule should apply.” Id. at 488–89 (citations omitted) (internal quotation marks omitted).

Still, the rule is “not intended to be rigid, mechanical, or inflexible,” but rather must be

“applied in a manner best serving the interests of justice.” Id. at 488 (citation omitted)

(internal quotation marks omitted).

       The “compelling circumstances” that may justify a deviation from the normal

application of the first-filed rule take the form of a two-step decision process. First, courts

look for two “red flags” that may constitute compelling circumstances: (1) the party filing

first had notice that the other party planned to file suit imminently; or (2) the party filing first

seeks a declaratory judgment, since that remedy “may be more indicative of a preemptive

strike than a suit for damages or equitable relief.” Nw. Airlines, Inc. v. Am. Airlines, Inc., 989

                                                 6
F.2d 1002, 1007 (8th Cir. 1993). Second, assuming those “red flags” are not present, the

court reviews the fact pattern in the case in its entirety to identify other possible compelling

circumstances indicating bad faith or a race to the courthouse. See id. Boatmen’s First Nat’l

Bank v. Kansas Pub. Employees Retirement Sys., 57 F.3d 638, 641 (8th Cir. 1995) (citation

omitted) (internal quotation marks omitted).

       The application of the first-filed rule to federal-state concurrent cases is an issue that

has divided federal courts. See Cent. States Indus. Supply, Inc. v. McCullough, 218 F. Supp.

2d 1073, 1092 (N.D. Iowa 2002) (noting “the split among the federal courts regarding the

applicability of the first-filed rule to concurrent litigation filed in a state court and a federal

court” and collecting cases); see also Pragmatic Software Corp. v. Antrim Design Sys.’s Inc.,

No. 02-cv-2595 (JRT/FL), 2003 WL 244804, at *3 (D. Minn. Jan. 28, 2003) (noting that there

is contrary authority among district courts in the Eighth Circuit as to whether the first-to-file

rule applies when the parallel actions are in federal and state court, as opposed to two federal

court actions). Still, a “recent ‘examination of legal precedent among the federal courts

reveals overwhelming support for the application of the first-filed rule to concurrent actions

only as between federal courts.’ ” Pragmatic Software Corp., 2003 WL 244804 at *4

(emphasis added) (quoting Cent. States Indus. Supply, 218 F. Supp. 2d at 1087) (collecting

cases)). Indeed, although it has not explicitly resolved the question, the Eighth Circuit has

signaled that it considers the first-filed rule to be applicable only where the two proceedings

at issue are brought in two different federal courts, not a federal court and a state court. In

Smart v. Sunshine Potato Flakes, L.L.C., the Eighth Circuit noted that the “first filed” doctrine

is “not a rule” but rather a “factor” and “is often dominant in determining which federal court

                                                7
should proceed when the parties . . . have filed [cases] in different district courts.” 307 F.3d

684, 687 (8th Cir. 2002) “However, when the issue is whether a federal court should defer

to a pending suit in state court, as in this case, the order in which jurisdiction was obtained,

while still a relevant factor in applying the abstention doctrine, is far less apt to be

determinative because of the federal court’s ‘virtually unflagging obligation’ to exercise its

jurisdiction.” Id. (emphasis added) (quoting Colorado River, 424 U.S. at 817–18). Where

the parallel proceedings at issue are federal-state, as opposed to federal-federal, the court

should apply “the more stringent Colorado River abstention” in order to ensure it is

“adequately recogniz[ing] federal courts’ virtually unflagging obligation to exercise their

jurisdiction.” Pragmatic Software Corp., 2003 WL 244804 at *4 (citation omitted) (internal

quotation marks omitted). Indeed, the Eighth Circuit has also noted that “a necessary premise

of Colorado River abstention” is a “pending parallel state and federal court proceeding . . . .”

United States v. Rice, 605 F.3d 473, 476 (8th Cir. 2010) (citation omitted) (internal quotation

marks omitted).

       The present action is in federal court. The parallel proceeding instituted by Radium2

based on its New York judgment is now in New York state court, having just been remanded

back by the United States District Court for the Western District of New York. (See Radium2

Suppl. Ex. 1 – Remand Order, No. 19-cv-286 (W.D.N.Y. Aug. 15, 2019) [Doc. No. 21-1].)

Accordingly, the two parallel actions are in federal court and state court, and the Colorado

River abstention doctrine—not the first-filed rule—applies.          The Court will analyze

Radium2’s motion under that doctrine.



                                               8
       B.     Application of Colorado River Abstention Doctrine

       The Colorado River abstention doctrine “permits federal courts to decline to exercise

jurisdiction over cases where ‘parallel’ state court litigation is pending, meaning that there is

a ‘substantial likelihood that the state proceeding will fully dispose of the claims presented in

the federal court.’ ” Spectra Comm’n Grp, L.L.C. v. City of Cameron, 806 F.3d 1113, 1121

(8th Cir. 2015) (quoting Cottrell v. Duke, 737 F.3d 1238, 1245 (8th Cir. 2013)); see also Rice,

605 F.3d at 476 (noting the Eighth Circuit’s heightened requirement that suits are parallel

only where “there is a substantial likelihood that the state proceeding will fully dispose of the

claims presented in the federal court” (citation omitted) (internal quotation marks omitted)).

The rule stems from an understanding that courts should engage in “ ‘wise judicial

administration, giving regard to conservation of judicial resources and comprehensive

disposition of litigation.’ ” Id. (quoting Colorado River, 424 U.S. at 817). Still, Colorado

River abstention is only appropriate “where the surrender of federal jurisdiction is supported

by ‘the clearest of justifications.’ ” Id. (quoting Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 25–26 (1983)).

       Courts examine six factors to determine whether there are “exceptional

circumstances” justifying abstention:

       (1) whether there is a res over which one court has established jurisdiction,
       (2) the inconvenience of the federal forum, (3) whether maintaining separate
       actions may result in piecemeal litigation, unless the relevant law would
       require piecemeal litigation and the federal court issue is easily severed, (4)
       which case has priority—not necessarily which case was filed first but a
       greater emphasis on the relative progress made in the cases, (5) whether state
       or federal law controls, especially favoring the exercise of jurisdiction where
       federal law controls, and (6) the adequacy of the state forum to protect the
       federal plaintiff's rights.

                                               9
Id. (quoting Federated Rural Elec. Ins. Corp. v. Ark. Elec. Coops, Inc., 48 F.3d 294, 297 (8th

Cir. 1995)). The factors are not a “mechanical checklist,” and must be applied “ ‘in a

pragmatic, flexible manner with a view to the realities of the case at hand.’ ” Id. (quoting

Moses H. Cone, 460 U.S. at 16, 21).

       Here, the Court finds that the New York state proceeding is a parallel proceeding that

implicates the Colorado River abstention factors. NDGS is the plaintiff in this case and one

of several respondents in the New York action, whereas Radium2 is the petitioner in the New

York case and the defendant in this case. (Compare Am. Compl. [Doc. No. 9], with Radium2

Ex. 6 NY Special Proceeding Petition [Doc. No. 13-5].) Moreover, the New York proceeding

and this case both stem from the exact same underlying facts. From Radium2’s perspective,

NDGS utilized the Rosses to obtain funds from Radium2 and is now attempting to shield

itself from liability by pointing to fraud on the part of the Rosses and avoid paying Radium2.

(See Radium2 Mem. [Doc. No. 12] at 5.) From NDGS’s perspective, the same facts show

that the Rosses used documents obtained in a contemplated sale of NDGS’s business to

fraudulently hold themselves out as owners of the company and induce Radium2 to “loan”

funds with NDGS’s future receipt as collateral. (See NDGS Mem. [Doc. No. 17] at 4–5.)

While the parties in each action are not identical, the facts underlying the claims in each case

are the same. Indeed, NDGS’s claims in this action—for declaratory judgment and injunctive

relief—request that the purchase agreement and New York judgment under which Radium2

pursues relief in the New York proceeding be declared void and unenforceable, and that

Radium2 be barred from pursuing recovery against NDGS. (Am. Compl. [Doc. No. 9] at 5–


                                              10
6.) Put succinctly, both this forum and the New York forum are addressing the same

underlying issue: the enforceability of an agreement purportedly between Radium2 and

NDGS (as well as several individuals). Cf. Fru-Const. Corp. v. Controlled Air, Inc., 574 F.3d

527, 541 (8th Cir. 2009) (“To constitute ‘parallel proceedings,’ state and federal actions need

not be mirror images.”).

       Because the two proceedings are parallel, the Court now turns to the Colorado River

abstention factors—considering each in a pragmatic, flexible manner—to determine whether

abstention is appropriate in this case.

       The first factor—the presence of a res2 over which one court has established

jurisdiction—is inapplicable here. There is no res over which to exercise jurisdiction, at least

not at this point in either this case or the New York state court proceeding. As to the second

factor—the inconvenience of the federal forum—the Court also finds it to be largely

inapplicable. There is no appreciable difference in convenience between New York state

court and this Court. Indeed, in support of the New York forum, Radium2 asserts that “all of

[its] witnesses and employees are located in New York.” (Radium2 Mem. [Doc. No. 12] at

11.) In response, NDGS asserts that “[t]he main witnesses, Johnson and the Ross[’s], reside

in Minnesota,” that “Ms. Ross executed the unauthorized documents submitted to Radium2

in Minnesota in the presence of a Minnesota notary public,” and that the false documents

submitted to Johnson to convince him that NDGS was not borrowing from Radium2 were

created in Minnesota. (NDGS Mem. [Doc. No. 17] at 10.) Ultimately, the case involves a


2
     A “res” is an “object, interest, or status, as opposed to a person.” See Res, Black’s
Law Dictionary (11th ed. 2019).
                                              11
North Dakota business, owned by a Minnesota resident, being sued by a New York company,

with witnesses and documents purportedly in both locations. Such geographic variety

demonstrates that this forum is no more or less convenient than the New York state forum.

       The third factor—whether maintaining separate actions may result in piecemeal

litigation—is the “predominant factor” and “is a significant concern here.” Spectra

Comm’ns Grp., LLC, 806 F.3d at 1121 (citations omitted) (internal quotation marks

omitted). This case and the New York state case involve the same issues and underlying

facts, and merely constitute different avenues through which the same issues will be

litigated.   Here, plaintiff NDGS seeks to affirmatively invalidate—via declaratory

judgment and injunctive relief—the purchase agreement purportedly between itself and

Radium2. (See Am. Compl. [Doc. No. 9].) In New York, as a defendant, NDGS seeks to

attack the validity and effect of the same purchase agreement—and judgment entered

against it based on that purchase agreement—by asserting fraud as a defense. (See Answer

& Countercl. in U.S. Dist. Ct. for W. Dist. of N.Y. [Doc. No. 13-6] at 5–13.) 3 In this

situation, this court “and [the] state court[] could reach conflicting opinions on the same

issues,” which could, in turn, “ ‘cause unwarranted friction between state and federal

courts, a result which is obviously undesirable and avoidable in this instance.’ ” Spectra

Comm’ns Grp., LLC, 806 F.3d at 1121 (quoting Emp’rs Ins. of Wausau v. Missouri Elec.

Works, Inc., 23 F.3d 1372, 1375 (8th Cir. 1994), abrogated on other grounds by Wilton v.



3
       It appears these defenses are available to NDGS even in the state court proceeding.
See N.Y. C.P.L.R. 5015(a) (McKinney 2019) (permitting New York courts to relieve a
party from judgment for various reasons).
                                            12
Seven Falls Co., 515 U.S. 277 (1995)). Moreover, the parties do not assert—and this Court

does not independently identify—any aspect of the claims or issues involved in this case

that require, as a matter of law, piecemeal litigation. Similarly, there are no uniquely

federal issues (to the extent they exist at all) that could be easily severed. Accordingly, the

third factor strongly favors abstention.

       The fourth factor—which case has priority based on the “relative progress made in

the cases”—also favors abstention. In addition to the fact that the New York proceedings

were filed first and the New York court was the first to obtain jurisdiction, the New York

courts have already entered judgment on the underlying facts of this case and are currently

considering a special petition proceeding related to enforcement of that judgment. (See

NY Judgment [Doc. No. 13-4] at 2; see also Radium2 Ex. 6 NY Special Proceeding Petition

[Doc. No. 13-5].) In contrast, the present case has not proceeded beyond this motion, no

discovery has occurred, and the case is nowhere near judgment or any decision based on the

merits. Consequently, because the state proceeding is more advanced, the fourth factor favors

abstention. See Spectra Comm’ns Grp., LLC, 806 F.3d at 1122 (discussing the fourth factor

in a largely similar manner).

       The fifth factor—whether state or federal law controls—similarly favors abstention.

There are no federal law claims in this action, the New York judgment, or the New York

special proceeding. Indeed, jurisdiction in this case (per NDGS’s complaint) is founded on

diversity jurisdiction. (See Am. Compl. [Doc. No. 9] at 2.) It appears that this case will be

decided on state law, although it is yet undecided which state’s law will apply.



                                              13
       Finally, the sixth factor—the adequacy of the state forum to protect the federal

plaintiff’s rights—favors abstention. Nothing in the record indicates that NDGS would not

receive a fair shake in state court, “and there is no presumption that a state court is biased or

otherwise inadequate to protect” NDGS’s rights. See U.S. Fid. & Guar. Co v. Murphy Oil

USA, Inc., 21 F.3d 259, 263 (8th Cir. 1994). Moreover, to the extent NDGS is concerned

with the judgment entered against it by the New York courts, it appears that relief from that

judgment is potentially available. See N.Y. C.P.L.R. 5015(a) (McKinney 2019) (permitting

New York courts to relieve a party from judgment for various reasons). To that end, the

sixth factor favors abstention.

       Ultimately, four of the six Colorado River abstention factors favor abstention; two

are largely inapplicable. Accordingly, the Court holds that abstention is warranted. The

next step is to determine the appropriate course of action: dismissal or a stay.4

       The Eighth Circuit has noted that “ ‘where the basis for declining to proceed is the

pendency of a state proceeding, a stay will often be the preferable course, because it assures

that the federal action can proceed without risk of a time bar if the state case . . . fails to resolve

the matter in controversy.’ ” Royal Indem. Co. v. Apex Oil Co., 511 F.3d 788, 797 (8th Cir.

2008) (quoting Wilton v. Seven Falls Co., 515 U.S. 277, 288 n.2 (1995)); see also Selmon v.

Portsmouth Drive Condo. Ass’n, 89 F.3d 406, 409–10 (7th Cir. 1996) (noting that “a stay, not


4
        Transfer is not an option because this court lacks authority to transfer an action to a
state court. See 28 U.S.C. § 1631 (2012) (permitting transfer to “any other such court . . . in
which the action or appeal could have been brought at the time it was filed or noticed”); 28
U.S.C. § 610 (2012) (“[T]he word ‘courts’ includes the courts of appeals and district courts
of the United States . . . .”); Mills v. State of Me., 118 F.3d 37, 51 (1st Cir. 1997) (noting
that section 610 includes only other federal courts, not state courts).
                                                  14
a dismissal, is the appropriate procedural mechanism for a district court to employ in deferring

to a parallel state court proceeding under the Colorado River doctrine”); U.S. Fid. & Guar.

Co., 21 F.3d at 263 (affirming stay of federal case under Colorado River abstention doctrine).

Indeed, the Supreme Court has noted that an order staying an action “does not constitute

abnegation of judicial duty. On the contrary, it is a wise and productive discharge of it. There

is only postponement of decision for its best fruition.” Louisiana Pwr. & Light Co. v. City of

Thibodaux, 360 U.S. 25, 29 (1959). Because the present action and the New York state action

are parallel proceedings, but are not identical in all respects, the Court finds that preservation

of the availability of the federal forum is important should the resolution of the New York

state case fail to dispose of all the issues presented by this case. Accordingly, the Court holds

that “postponement of [any] decision,” if such a decision should become necessary, “for its

best fruition” is the appropriate course of action and will stay this case pending resolution of

the parallel New York state court action.5

III.   CONCLUSION

       In summary, the Court holds that the first-filed rule does not apply to this case.

Instead, the Colorado River abstention doctrine applies, and under that doctrine, this Court

holds that abstaining from consideration of this case is appropriate. However, because the

New York state court proceeding is not actually identical to this case, this Court orders that

this case be stayed pending resolution of the New York state court parallel proceeding in




5
      The Court need not and does not reach Radium2’s arguments regarding forum non
conveniens or the purportedly applicable forum selection clause.
                                               15
order to ensure that the federal forum remains available to the parties if the state proceeding

does not fully and finally resolve the matter.

       IT IS THEREFORE ORDERED THAT:

       1. Defendant’s Motion to Dismiss [Doc. No. 10], or in the alternative Transfer

          Venue or Stay Case, is GRANTED;

       2. This action is hereby STAYED pending resolution of the parallel proceeding

          New York state court.



Dated: October 9, 2019                             s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge




                                              16
